PER CURIAM.
Appellant, Arnold M. Greenfield, Trustee, appeals final judgment in garnishment for plaintiff-garnishor, Valley Forge Center Co., Inc., entered upon a jury verdict.
“When the garnishee has possession of property of the debtor under a fraudulent transfer, though such transfer is valid against the debtor, the creditor may assert its invalidity and * * * reach the same by garnishment”. Standard Accident Ins. Co. v. Hancock, 124 Fla. 725, 169 So. 617 (1936).
The jury had sufficient evidence before it to determine whether the transfer involved was fraudulent.
Judgment for garnishor is affirmed.